     Case 2:05-cv-05219-WDK-AS Document 17 Filed 02/05/19 Page 1 of 1 Page ID #:61



 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,                 )   CASE NO: 2:05-cv-05219-WDK(ASx)
 9                                             )
                                               )
10                      Plaintiff,             )   ORDER GRANTING PLAINTIFF’S
                                               )   AP P LICATION PERMITTI NG
11 v.                                          )   SERVICE OF PROCESS [PROPOSED]
                                               )
12 JOHN R. MONTANO AKA                         )
     JOHN MONTANO                              )
13                                             )
                       Defendant.              )
14                                             )
15
           IT IS HEREBY ORDERED, that Plaintiff’s Application for Order Permitting
16
     Service of Process is Granted, and that any agent of DIRECT LEGAL SUPPORT, who
17
     is at least 18 years of age, of suitable discretion, and not a party for this action, be
18
     authorized and appointed to serve the writ issued in this action.
19
20
21         IT IS SO ORDERED
22
          2/5/2019
23 Dated:
                                     WILLIAM D. KELLER, DISTRICT JUDGE
24                                   UNITED STATES DISTRICT COURT
25
26
27
28

                                                   2
